Case: 2:20-cv-00253-EAS-EPD Doc #: 14 Filed: 02/24/21 Page: 1 of 1 PAGEID #: 1595




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

JOSHUA FROST,

                Plaintiff,
                                                   Case No.: 2:20-cv-253
       v.                                          Judge Edmund A. Sargus, Jr.
                                                   Magistrate Judge Elizabeth P. Deavers

COMMISIONER OF
SOCIAL SECURITY,

                Defendant.


                                           ORDER

        This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on January 13, 2021. (ECF No. 13.) The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. (ECF No. 13.) For the reasons set forth in the

Report and Recommendation, the decision of the Commissioner is AFFIRMED. The Clerk is

directed to close this case.

        IT IS SO ORDERED.


2/24/2021                                   s/Edmund A. Sargus, Jr.
DATE                                        EDMUND A. SARGUS, JR.
                                            UNITED STATES DISTRICT JUDGE
